Title: [Diary entry: 25 October 1788]
From: Washington, George
To: 

Saturday 25th. Thermometer at 63 in the Morning—73 at Noon and 73 at Night. Clear calm & warm all day. Rid to the Ferry, French’s and Dogue run Plantation to make a fresh distribution of the Mares Colts and other Horses that do not work but not being able to finish it the relation of it is postponed. At these three plantations & Muddy hole—the same work precisely was going on as yesterday. But at Frenchs, all the Wheat except the garden at, and a small spot just by, Manleys Houses was sown with Wheat—plowed & harrowed in once but some part had not received the cross harrowing.